Citation Nr: 1114203	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran's character of discharge is a bar to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from to December 1967 to January 1971.  A November 1978 administrative decision found that his service was under dishonorable conditions and was a bar to VA benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the cause of the Veteran's death.

As a preliminary matter, the Board observes that, although the issue on appeal is entitlement to DIC benefits, there is an underlying issue regarding basic entitlement to VA benefits based on character of the Veteran's discharge.  The Board has therefore recharacterized the issue for consideration.


FINDINGS OF FACT

1.  The Veteran's active service was characterized by a pattern of willful and persistent misconduct.  

2.  The Veteran was discharged in January 1971 under conditions other than honorable in lieu of trial by court-martial.

3.  The Veteran received an upgraded discharge to under honorable conditions pursuant to the President's directive of January 19, 1977, implementing Presidential Proclamation 4313 of September 16, 1974, which was not affirmed upon subsequent review by a discharge review board on an individual basis.

4.  The Veteran was not shown to have been insane at the time of his unauthorized absences or during any of his offenses.


CONCLUSION OF LAW

The character of the Veteran's discharge from service is a bar to the award of VA DIC benefits to appellant.  38 U.S.C.A. §§ 101(2), 1310, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for service connection for the cause of a Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312 (2010).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1331 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The appellant contends that her husband's death was the result of disability related to his active military service, thereby warranting service connection for cause of death and entitling her to DIC benefits.

However, the threshold determination in a claim of service connection for cause of death is whether the decedent was a Veteran for purposes of basic eligibility for benefits administered by VA.  A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  

For VA purposes, the term Veteran is defined as a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  If the former service member did not die in service, then pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2010).

While the statute requires that a claimant's discharge be under conditions other than dishonorable, VA regulations additionally clarify the nature of a claimant's discharge and how it may affect eligibility for benefits.  Specifically, there are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars and regulatory bars.

Regarding statutory bars, VA regulations set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Such conditions of discharge include where the claimant (1) was discharged as a conscientious objector, (2) was discharged via court martial, (3) resigned as an officer for the good of the service, (4) was discharged as a deserter, or (5) was discharged under other than honorable conditions resulting from being absent without leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(b) (2010).  However, such benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C.A. § 5303(b) (2010). 
 
An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2010); Zang v. Brown, 8 Vet. App. 246 (1995). 

Additionally, VA regulations also establish that discharges under certain circumstances will be considered under dishonorable conditions, and serve as regulatory bars to benefits.  38 C.F.R. § 3.12(d) (2010).  Those circumstances include (1) acceptance of an undesirable discharge to escape trial by general court-martial, (2) mutiny or spying, (3) an offense involving moral turpitude to include, generally, conviction of a felony, or (4) willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(1), (4) (2010).  

An honorable discharge or discharge under honorable conditions issued through a board for correction of records established under authority of 10 U.S.C. § 1552 is final and conclusive on VA.  The action of the board for correction of records sets aside any prior bar to benefits imposed under 38 C.F.R. § 3.12(c) or 38 C.F.R. § 3.12 (d).  38 C.F.R. § 3.12(e) (2010).  An honorable or general discharge issued prior to October 8, 1977, under authority other than those listed in 38 C.F.R. § 3.12(h), by a discharge review board established under 10 U.S.C. § 1553 sets aside any bar to benefits imposed under 38 C.F.R. § 3.12 (c) or 38 C.F.R. § 3.12 (d) except the bar imposed under 38 C.F.R. § 3.12 (c)(2) for discharge by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(f) (2010).

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C. § 1553, sets aside a bar to benefits imposed under 38 C.F.R. § 3.12 (d), but not 38 C.F.R. § 3.12 (c), provided that: (1) The discharge is upgraded as a result of an individual case review; (2) The discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval or air service under conditions other than honorable; and (3) Such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying an upgraded discharge.  38 C.F.R. § 3.12(g) (2010).  

Unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in 38 C.F.R. § 3.12 (g), an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed by 38 C.F.R. § 3.12(d):  (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval or air service under other than honorable conditions.  38 C.F.R. § 3.12(h) (2010).

In this case, the record shows that the Veteran enlisted in the Army in December 1967 for a two year period of service.  In August 1968, the Veteran was discharged and then reenlisted for a six year period of service.  Although he only served eight months and one day of his original enlistment, he was issued an honorable discharge for that period of service.  

Shortly after reenlistment, the Veteran was sent to the Republic of Vietnam, where he served from October 1968 to October 1969.  While in Vietnam, he received the Purple Heart Medal for injuries incurred while engaged with the enemy sometime around February 1969.  Thereafter, in September 1969, the Veteran was found guilty by a special court-martial of cowardly conduct by refusing an order by a troop commander and failure to obey a lawful order.  Between October 1969 and February 1970, he received several Article 15 informal punishments for offenses such as disobeying lawful orders, indulging in intoxicating beverages in the barracks, and being absent without leave (AWOL).  In March 1970, the Veteran received a summary court-martial for multiple periods of AWOL.  With another court-martial impending, in October 1970, the Veteran submitted a request for a discharge for the good of the service in lieu of trial by court-martial.  He indicated that he was experiencing marital problems, financial problems, and had a new baby at home, and that if he remained in the service, he would go AWOL again.

According to the separation form for his second period of active duty, the Veteran was discharged "under conditions other than honorable" in January 1971.  It shows that he had 188 days of time lost under 10 U.S.C. § 972 from December 1, 1969, to December 12, 1969; December 15, 1969, to January 22, 1970; January 31, 1970, to February 1, 1970; June 2, 1970, to September 11, 1970; October 15, 1970, to October 20, 1970; and from March 5, 1970, to April 4, 1970.  An Army Discharge Review Board report notes that, of the total 188 days lost, the Veteran was AWOL for 158 days of those days and was in military confinement for the remaining 30 days.

The Board first considers whether the character of the Veteran's discharge in January 1971 bars entitlement to VA benefits.  As an initial matter, none of the statutory bars to entitlement apply.  Specifically, the evidence does not indicate that the Veteran was a conscientious objector.  Moreover, while the Veteran was AWOL for a considerable period of time, his separation form does not show that he was discharged due to his status as a deserter or due to his AWOL status and the 180 day period of AWOL was not consecutive.  Finally, the record does not indicate that he was discharged by reason of the sentence of a general court-martial.

However, the circumstances of the Veteran's discharge rendered him ineligible for benefits.  Specifically, VA regulations explicitly list acceptance of an undesirable discharge to escape trial by general court martial and willful and persistent misconduct as bars to VA benefits.  38 C.F.R. § 3.12(d)(1),(4) (2010).  The evidence shows that sometime in October 1970 or November 1970, the Veteran was referred for trial to the special court-martial.  He then requested discharge for the good of the service and accepted an undesirable discharge in lieu of trial by special court-martial.  The Veteran's request was approved based upon the determination that his past behavior pattern rendered him unsuitable for further military service, and that he was not amenable to any form of punishment, retraining, or rehabilitation.  In sum, the Board finds that the Veteran accepted an undesirable discharge to avoid being tried by court-martial for willful and persistent misconduct.  Furthermore, in requesting that discharge, the Veteran's request form specifically noted his understanding that such a discharge may disqualify him for VA benefits.  Therefore, the Board finds that Veteran was not entitled to VA benefits based on the character of his discharge.  The Board notes that VA administration decisions dated in April 1971 and November 1978 similarly found that the Veteran's character of discharge was a bar to benefits, noting his service was characterized by a pattern of willful and persistent misconduct.

The Board recognizes that the Veteran's first period of active service from December 1967 to August 1968 was honorable.  The Board also notes that a discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a) (2010).  However, due to the circumstances of the Veteran's reenlistment in 1968, he was also not eligible for VA benefits for the period from December 1967 to August 1968 as found by the April 1971 and November 1978 administrative decisions.

Specifically, a discharge for the purposes of reenlisting is only a conditional discharge if, as relevant to service in the Vietnam era, the service member reenlisted prior to the date he was eligible for discharge under the point or length of service system, or under any other criteria in effect.  38 C.F.R. § 3.13(a) (2010); 38 U.S.C.A. § 101(18) (West 2002).  Rather, the relevant period of service extends back to the initial enlistment until the end of service for which there is an unconditional discharge.  Thus, entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b) (2010).

However, despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval, or air service when (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c) (2010).

In this case, as discussed in the April 1971 VA administrative decision, when the Veteran reenlisted in August 1968, he still had remaining months of obligated service on his initial two year enlistment and was not entitled to a full separation at that time.  Therefore, the Veteran's "honorable" discharge from that first period of active service was conditional upon his continued honorable service until the final termination of his period of service.  38 C.F.R. § 3.13(a) (2010).

Moreover, the evidence does not show that the Veteran should be considered unconditionally discharged.  In August 1968, the Veteran had remaining months of obligated service from his initial enlistment.  Furthermore, he was found guilty of cowardly conduct by special court-martial in September 1969, prior to the initial date for the termination of his two year obligated term of service.  Moreover, the Veteran was AWOL for almost all of December 1969 and January 1970, and thus, he would not have been eligible for discharge or release at that time.  Indeed, as he was AWOL, that time was lost from his period of active duty.  

The Board also observes that in or about March 1976, the Veteran was granted a full and unconditional pardon and clemency discharge to replace his less than honorable discharge.  In May 1977, pursuant to Presidential Proclamation 4313 as authorized by the President in January 1977, the Veteran's discharge was upgraded to Under Honorable Conditions.  He was issued a new separation document showing the upgraded discharge.

However, in May 1978, upon request by VA, an Army Discharge Review Board reviewed the Veteran's character of discharge and determined that his characterization of service was warranted.  The discharge review board voted unanimously not to affirm the Veteran's upgraded discharge under the uniform standards.  It was noted that the Veteran was discharged for the good of the service for an unspecified amount of AWOL in lieu of a court martial.  It was observed that, although the Veteran initially received excellent ratings and received a Purple Heart, his misconduct in Vietnam included a special court-martial with charges of cowardly conduct and failure to obey lawful orders.  It was also noted that the Veteran received three Articles 15, one summary court-martial, and had a lost time record of 188 days.  The review board noted that there was nothing in the record to explain the reasons for the acts of misconduct.  

An upgraded discharge issued pursuant to Presidential Proclamation 4313 does not remove a bar to VA benefits unless a discharge review board established under 38 U.S.C.A. § 1553 determines that on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in 38 C.F.R. § 3.12(g).  38 C.F.R. § 3.12(h) (2010).  As the Army Discharge Review Board determined in May 1978 that the Veteran's upgraded discharge could not be affirmed, the Veteran's clemency discharge provided pursuant to Presidential Proclamation 4313 to thousands of service members is not sufficient to remove the bar to VA benefits.

The Board finds that the Veteran's fairly extensive record of misconduct during his period of active service clearly constituted a pattern of willful and persistent misconduct.  The Veteran had numerous periods of AWOL and failed to obey lawful orders on more than one occasion.  Likewise, the Army Discharge Review Board specifically stated that the Veteran accepted an undesirable discharge in lieu of a trial by court-martial.  All of the misconduct was certainly willful in nature, as evidenced by the Veteran's statement accompanying his request for discharge that, if he remained in the service, he would go AWOL again.  Furthermore, the repeated offenses throughout enlistment demonstrate persistence.  His original separation form shows 188 days of lost time, which included six separate periods of AWOL amounting to 158 days and one 30-day period of military confinement.  Even acknowledging his clemency discharge, his upgraded separation form did not change time lost, and there is still no support for a finding that the Veteran's service was otherwise honest, faithful, and meritorious.  The present case is not one involving one isolated minor episode of misconduct, but repeated episodes.  Every day that the Veteran was absent reduced the readiness and the ability of his unit to perform duties.  An absence without leave cannot constitute a minor offense for purposes of willful and persistent misconduct because it would interfere with and preclude the performance of the Veteran's military duties.  Stringham v. Brown, 8 Vet. App. 445 (1995); Cropper v. Brown, 6 Vet. App. 450 (1994); Struck v. Brown, 9 Vet. App. 145 (1996).  Thus, the Veteran's absences without leave are not a minor offense and, when considered with his failures to obey lawful orders and other offenses, his service cannot be characterized as honest, faithful and meritorious.  Instead, his behavior was such that it included problems with unauthorized absences, problems with obeying orders, and a general failure to be a good service member.

There is also no evidence or argument in the record to show that the Veteran was insane, as defined by applicable law and regulations, at the time he committed any of his multiple offenses during military service.  His psychiatric state was clinically evaluated as normal on separation examination.  The Board acknowledges that the Veteran reported a history of depression or excessive worry and nervous trouble at separation, and further notes that the Veteran's pattern of misconduct did not begin until his service in Vietnam.  However, aside from the Veteran's reported medical history at separation, service records are devoid of any report or indication that the Veteran was experiencing psychiatric problems during his period of service.  Moreover, in his request for discharge, the Veteran stated that he went AWOL because he had a wife and a new baby, was experiencing marital and financial problems, and was afraid of losing his wife and child.  That statement shows that the Veteran was not insane, as he acknowledged awareness of his wrong-doing, explained his reasons for doing so, and said he would repeat it if he remained in the service.  The Veteran has otherwise not submitted or indicated the existence of competent medical evidence that he was insane by disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Zang v. Brown, 8 Vet. App. 246 (1995).  On the contrary, the Veteran requested a discharge from service in lieu of a court-martial and specifically acknowledged his misconduct in doing so, stating that he should be discharged to keep from disgracing himself and the Army.  

Accordingly, the Veteran's period of service from December 1967 to January 1971 constitutes one period of service, and entitlement to benefits will be determined by the character of the termination of service in January 1971.  Moreover, the Board finds that he was ineligible for benefits based on the circumstances of his January 1971 discharge.

In conclusion, the Board finds that the character of the Veteran's discharge is a bar to benefits and basic eligibility to VA benefits has not been established.  The Board is sympathetic to the appellant's claim.  Nonetheless, VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  Her claim for DIC benefits is barred as a matter of law because DIC is not payable where the service was found to be under dishonorable conditions.  38 C.F.R. § 3.12(a) (2010)..  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the appellant's claim of entitlement to service connection for cause of death must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, the preponderance of the evidence is against the claim because the Veteran did not have service that qualifies the appellant for the benefit sought.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

However, in the present decision, the Board finds that as a matter of law the appellant is not entitled to DIC.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002). In such claims where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases such as this, VA is not required to address the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002). However, the appellant was provided with a notification letter in November 2005 that specifically explained the requisite criteria necessary to substantiate a claim for DIC benefits.


ORDER

Because the Veteran did not have qualifying service, basic eligibility for VA surviving spouse benefits is not demonstrated, and the appeal for service connection for cause of death and for DIC benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


